Matter of Baez v Annucci (2019 NY Slip Op 06675)





Matter of Baez v Annucci


2019 NY Slip Op 06675


Decided on September 19, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: September 19, 2019

528742

[*1]In Matter of Christopher Baez, Petitioner,
vAnthony J. Annucci, as Acting Commissioner of Corrections and Community Supervision, et al., Respondents.

Calendar Date: August 30, 2019

Before: Garry, P.J., Egan Jr., Clark, Aarons and Rumsey, JJ.


Christopher Baez, Coxsackie, petitioner pro se.
Letitia James, Attorney General, Albany (Marcus J. Mastracco of counsel), for respondents.

Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Corrections and Community Supervision finding petitioner guilty of violating a prison disciplinary rule.
Petitioner commenced this CPLR article 78 proceeding challenging a tier III disciplinary determination finding him guilty of possessing a weapon. The Attorney General has advised this Court that the determination at issue has been administratively reversed, all references thereto have been expunged from petitioner's institutional record and the mandatory $5 surcharge has been refunded to petitioner's inmate account. In view of this, and given that petitioner has received all of the relief to which he is entitled, the petition is dismissed as moot (see Matter of Mercer v Annucci, 173 AD3d 1595, 1596 [2019]; Matter of Bailey v Annucci, 173 AD3d 1600, 1600 [2019]).
Garry, P.J., Egan Jr., Clark, Aarons and Rumsey, JJ., concur.
ADJUDGED that the petition is dismissed, as moot, without costs.